United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1201
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Marcello Lamar

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                             Submitted: July 22, 2022
                               Filed: July 27, 2022
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Marcello Lamar appeals the sentence the district court1 imposed after he
pleaded guilty to possessing with intent to distribute a methamphetamine mixture.

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
His counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the district court’s application of the
United States Sentencing Guidelines Manual (“Guidelines”) provisions for actual
methamphetamine and the substantive reasonableness of the sentence.

       We conclude the district court did not plainly err in determining Lamar’s base
offense level based on the undisputed weight of the actual methamphetamine. See
United States v. Kirlin, 859 F.3d 539, 543 (8th Cir. 2017) (reviewing district court’s
application of Guidelines de novo and its findings of fact for clear error but for plain
error if defendant fails to timely object); U.S.S.G. § 2D1.1(c) cmt. n.B (in case of
mixture containing methamphetamine, use offense level determined by entire weight
of mixture or by weight of actual methamphetamine, whichever is greater); see also
United States v. Aparicio-Leon, 963 F.3d 470, 473 (5th Cir. 2020) (holding no error
where district court used undisputed pure methamphetamine weight to determine base
offense level despite indictment charging possession of methamphetamine mixture).
We also conclude the district court did not impose a substantively unreasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en
banc) (reviewing sentence under deferential abuse-of-discretion standard); United
States v. Sharkey, 895 F.3d 1077, 1082 (8th Cir. 2018) (noting sentencing court may,
but need not, vary downward based on policy disagreement with Guidelines).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel leave to withdraw.
                       ______________________________




                                          -2-